Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Fumiko Yamaguchi (Reg. No. 58920) on 25 Feb 2022.
The application has been amended as follows:

Claim 6 has been amended as follows:
An ultrasonic therapy system comprising: 
a two dimensional transducer array comprising rectilinear diced transducer elements arranged in a pattern with corner elements missing, wherein the transducer elements include therapy transducer elements and imaging transducer elements which are arranged separately from the therapy transducer elements, wherein: 
the therapy transducer elements are configured to be steered from plus 27 to minus 27 degrees off-axis of an array aperture, and 
the imaging transducer elements are configured for skull thickness ranging;

transmit therapeutic ultrasound energy from the therapy transducer elements toward an occlusion in a cranial vascular system;
transmit other than therapeutic ultrasound energy from the imaging transducer elements; and 
cause a processor to determine a thickness of a temporal bone based, at least in part, on signals received by the imaging transducer elements; and 
a single beamformer, wherein transmission and reception of ultrasound energy by the therapy transducer elements and the imaging transducer elements are coupled to the single beamformer, Page 3 of 12Appl. No. 15/562,782 
wherein the imaging transducer elements are peripherally positioned around the therapy transducer elements in the two dimensional transducer array.

Allowable Subject Matter
Claims 1-15 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
When claims 1-5 and 10-15 are considered as a whole, the prior arts of record do not disclose, neither alone nor in combination, at least “a single beamformer configured to combine echo signals received by the therapy transducer elements and the imaging transducer 
When claims 6-9 are considered as a whole, the prior arts of record do not disclose, neither alone nor in combination, at least “the imaging transducer elements are peripherally positioned around the therapy transducer elements in the two dimensional transducer array”. In particular, Smith et al. (US Patent No. 6066096), a prior art previously made of record, discloses transducer elements that are peripherally positioned around a two dimensional array of transducer elements (Fig. 2F: transducer elements outside of circular arrangement 224), but does not disclose at least imaging transducer elements configured for skull thickness ranging peripherally positioned around therapy transducer elements. The technical advantage of the inventions of claims 6-9 is to allow “The array should be sized and shaped to fit an acoustic window of the skull (in sonothrombolysis), and preferably have the ability to indicate correct .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/Y.C./Examiner, Art Unit 3793       
                                                                                                                                                                                                 /Angela M Hoffa/Primary Examiner, Art Unit 3799